This is an action to recover rent. The plaintiffs claim that they rented a house and lot to the defendant by the year, the term beginning in October, 1913; that the defendant occupied the premises one year and nine months, for which time he paid the rent; that he then vacated the premises without their consent; that they were unable to rent the premises for the last three months of the second year, and that the defendant is indebted to them for the rent for three months, which he has refused to pay.
(708)     The defendant contends that the renting was by the month; that he has paid for the time he occupied the premises and that he does not owe the plaintiffs anything.
There was a verdict and judgment for the defendant and the plaintiffs appealed, contending that it was the duty of the court to declare as matter of law on the evidence that the renting was by the year.
A fair construction of the evidence shows a conflict as to the terms of the contract, and this raised an issue which the jury alone could settle.
The instructions to the jury are free from error, and as the fact has been found with the defendant, the plaintiffs must abide the result.
No error.